United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2340
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Ryan Lee Balster

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                   ____________

                           Submitted: February 13, 2019
                             Filed: February 25, 2019
                                  [Unpublished]
                                  ____________

Before BENTON, WOLLMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Ryan Lee Balster directly appeals the within-Guidelines sentence the district
     1
court imposed after he pled guilty, pursuant to a plea agreement, to attempting to

         1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota.
entice a minor. Having jurisdiction under 28 U.S.C. § 1291, this court dismisses the
appeal based on the appeal waiver.

       Counsel has moved for leave to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), asserting that the court should not enforce the
appeal waiver because Balster’s sentence was substantively unreasonable. This court
concludes that the appeal waiver is enforceable, as the record demonstrates that
Balster entered into the plea agreement and the appeal waiver knowingly and
voluntarily. See Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997)
(defendant’s representations during plea-taking carry strong presumption of verity).
Counsel’s arguments fall within the scope of the waiver. See United States v. Scott,
627 F.3d 702, 704 (8th Cir. 2010) (de novo review); United States v. Andis, 333 F.3d
886, 890-92 (8th Cir. 2003) (en banc) (discussing enforcement of appeal waivers).
To the extent counsel asks this court to reconsider the miscarriage-of-justice
exception to enforcing appeal waivers, or to make a special exception in this case, the
court finds no basis to do so. See Andis, 333 F.3d at 892 (miscarriage-of-justice
exception).

      This court has reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and has found no non-frivolous issues.

      The appeal is dismissed, and counsel’s request to withdraw is granted.
                      ______________________________




                                         -2-